—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered March 25, 1996, convicting defendant, after a nonjury trial, of manslaughter in the first degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
The court’s verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of defendant’s conduct before, during, and after his attack upon the victim provided ample evidence that defendant was not so intoxicated that he could not form an intent to cause serious physical injury. Concur — Sullivan, J. P., Rosenberger, Williams and Tom, JJ.